725 N.W.2d 335 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Toney ROY, Defendant-Appellant.
Docket No. 132283. COA No. 268588.
Supreme Court of Michigan.
December 29, 2006.
On order of the Court, the application for leave to appeal the September 15, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand for an evidentiary hearing is DENIED.